DETAILED ACTION
Election/Restrictions
Newly submitted claim 44 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the originally-filed claims do not recite a logic controller that determines when the device is dry or safe to use based on the time required to achieve the target negative pressure.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 44 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 17, 19, 20, 22, 23, 25, 26, 29, 30, 33, 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradshaw (US 4644664 A) in view of Hasegawa (US 20050112040 A1) and Zwingenberger (US 20090311135 A1).
Regarding claims 15, 18, Bradshaw discloses a system capable of drying moisture-comprising electronic devices (electronic devices are not disclosed but see col. 1, lines 6-16 discussing where the dryer is not restricted to drying a particular material), comprising: 
a chamber (10) for receiving a moisture-comprising electronic device, wherein the moisture-comprising electronic device outputs audio in an operational state (not disclosed, but the drying system is capable of drying such a device); 
a resistive heating element (12) being configured to deliver thermal energy, via conduction (col. 6, lines 18-27), to the moisture-comprising electronic device within the chamber; and
a vacuum pump being configured to produce a negative pressure atmosphere within the chamber for at least a duration (col. 8, lines 25-30). 

Bradshaw fails to explicitly disclose:  
wherein the thermal energy is delivered from below the moisture-comprising electronic device;
sensor to monitor at least one of a temperature condition, a humidity condition, or a pressure condition in the chamber; 
a door for providing access to the chamber, wherein the door is positionable in a first position or a second position, wherein the first position is an open position allowing the moisture-comprising electronic device to be received in the access to the chamber, and wherein the second position is a closed position  such that the chamber is sealed and sustains the negative pressure atmosphere within the chamber;  
a vent valve in communication with the chamber for venting the chamber to: substantially eliminate the negative pressure atmosphere within the chamber, and enable removal of the electronic device from the chamber via the door; and 
an electronic logic controller for activating the system to initiate a drying operation for the moisture-comprising electronic device.
wherein the sensor provides information for determining when the moisture-comprising electronic device is dry or is safe to use, wherein the determining of when the moisture-comprising electronic device is dry or safe to use is based on determining a target temperature, humidity, or pressure condition relating to the drying operation is achieved.

Zwingenberger teaches a dryer for instruments, comprising: a resistive heating element using conductive heat to dry the object, wherein the thermal energy is delivered from below the moisture-comprising electronic device (paras. 95, 103)
It would have been obvious to a person skilled in the art at the time of invention to modify Bradshaw wherein the thermal energy is delivered from below the moisture-comprising electronic device so that the device can maintain contact with the thermal energy system at all times.  Bradshaw teaches conductively heating the object but does not teach the orientation of the object relative to the heated surface.  However, having the object sit on the heated surface removes the need for any mechanism for pressing the object against the heated surface.  

Hasegawa further teaches/suggests a sensor to monitor at least one of a temperature condition, or a pressure condition in the chamber to determine a target condition is achieved, wherein the determining of when the moisture-comprising object is dry or safe to use is based on determining a target temperature relating to a drying operation is achieved (the determination of dryness is based on a predetermined temperature and a predetermined period of time after reaching the temperature) (para. 124). 
It would have been obvious to a person skilled in the art at the time of invention to modify Bradshaw to include a sensor to monitor at least one of a temperature condition, or a pressure condition in the chamber to determine a target condition is achieved, wherein the sensor provides information (e.g., temperature) for determining when the moisture-comprising electronic device is dry or is safe to use, wherein the determining of when the moisture-comprising electronic device is dry or safe to use is based on determining a target temperature.  The motivation to combine is so that the drying process can be stopped when the drying conditions have been met.  For example, the process can be stopped after the chamber reaches a predetermined temperature, and after a predetermined time has elapsed.  The result is fast optimal drying.
Hasegawa further teaches a door (1) for providing access to the chamber (2), wherein the door is positionable in a first position or a second position, wherein the first position is an open position allowing the moisture-comprising electronic device to be received in the access to the chamber, and wherein the second position is a closed position  such that the chamber is sealed and sustains the negative pressure atmosphere within the chamber (see Figs 1A-C and para. 42).  
It would have been obvious to a person skilled in the art at the time of invention to modify Bradshaw to include a door for providing access to the chamber, wherein the door is positionable in a first position or a second position, wherein the first position is an open position allowing the moisture-comprising electronic device to be received in the access to the chamber, and wherein the second position is a closed position  such that the chamber is sealed and sustains the negative pressure atmosphere within the chamber.  The motivation to include an entry is so that a wide range of differently shaped objects can be placed inside the chamber and dried.  
Hasegawa further teaches a vent valve (10, Fig. 2) in communication with the chamber for venting the chamber to: substantially eliminate the negative pressure atmosphere within the chamber (para. 42).  Furthermore, as best understood by the present application, the electronic device of the present invention is not accessible if there is a negative atmosphere inside the chamber keeping the door shut.  Once the chamber is vented via the vent valve, then the device can be removed by opening the door.  Hasegawa suggests this limitation. Hasegawa discloses a door (3) that can be opened for an object to be placed inside the chamber, which means that the door cannot be opened if there were a vacuum inside the chamber keeping the door shut.  The only way to open the door and retrieve the item inside is to raise the pressure back to atmosphere via the vent valve.  Therefore, Hasegawa suggests that the vent valve enables removal of the device from the chamber via the entry.
It would have been obvious to a person skilled in the art at the time of invention to modify Bradshaw to include a vent valve in communication with the chamber for venting the chamber to: substantially eliminate the negative pressure atmosphere within the chamber, and enable removal of the electronic device from the chamber via the entry. The motivation to combine to include the vent valve is so that the chamber can quickly return to atmospheric pressure once the drying process is complete. The vent valve can also help regulate the vacuum pressure to be within a desired range conducive for drying the material.  The vent valve can also quickly cool down the drying chamber by expelling out the heat.  The vent valve can also act as a pressure safety device so that the vacuum pressure does not exceed a threshold pressure.  
Hasegawa further teaches or suggests an electronic logic controller (i.e., a controller that uses electronics for performing functions) for activating the system to initiate a sterilization operation (paras. 59, 94 and Fig. 4).  It would have been obvious to a person skilled in the art at the time of invention to modify Bradshaw to include an electronic logic controller system for activating the system to initiate a drying operation for the moisture-comprising electronic device.  The motivation to combine is so that the drying operation can be automatically started by the simple press/flip of a switch.  

Regarding claim 17, Bradshaw discloses a vacuum pump in fluid communication with the chamber (col. 8, lines 25-30).
Regarding claim 19, Bradshaw fails to disclose wherein the system comprises at least one other chamber, and wherein the at least one other chamber allows for drying of at least one other moisture-comprising electronic device simultaneously with drying of the moisture-comprising electronic device.   However, a mere duplication of the chamber has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04(VI)(B).  Nevertheless, a person skilled in the art may want an additional chamber so that more items can be dried at once.
Regarding claim 20, Bradshaw fails to disclose wherein the resistive heating element delivers the thermal energy from more than one thermal object or source.  However, a mere duplication of the thermal object or source so that there is more than one thermal source has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04(VI)(B).  Nevertheless, a person skilled in the art may want more than one thermal sources so that there is faster heater, so that the thermal source can be made smaller, and so that there is more uniform heating.
Regarding claim 22, Bradshaw discloses wherein the electronic logic controller comprises at least one controller. 
Regarding claim 23, modified Bradshaw discloses wherein the at least one controller comprises a controller for monitoring a sensor (Hasegawa, para. 59).
Regarding claim 25, modified Bradshaw discloses a thermal sensor for sensing temperature in the chamber (Hasegawa, para. 59).
Regarding claim 26, Bradshaw fails to disclose wherein the logic controller controls the resistive heating element based on the temperature sensed by the sensor.  However, Hasegawa teaches wherein at least one controller controls the thermal energy system based on the temperature sensed by the thermal sensor (para. 124).  It would have been obvious to a person skilled in the art at the time of invention to modify Bradshaw wherein the logic controller controls the thermal energy system based on the temperature sensed by the sensor.  The motivation to combine is so that the system can be automated and optimized based on the various sensors.
Regarding claim 29, modified Bradshaw suggests wherein the vent valve is controllable by at least one controller of the electronic logic controller (a person having ordinary skill in the art reading Hasegawa would understand that the vent valve is controlled by a controller, see paras. 42, 59, and it would have been obvious to use a controllable so that the process can be automated). 
Regarding claim 30, Bradshaw fails to disclose wherein the chamber comprises a platform for supporting the moisture-comprising electronic device.  However, Hasegawa teaches a platform (3, Fig. 2) for supporting the material to be dried.  It would have been obvious to a person skilled in the art at the time of invention to modify Bradshaw wherein the chamber comprises a platform for supporting the moisture-comprising electronic device, so that the device can be stably supported inside the drying chamber.
Regarding claim 33, modified Bradshaw discloses pressure gauges in fluid communication with the chamber, wherein the pressure gauge is configured for measuring pressure within the chamber (Hasegawa; 23, 24).
Regarding claim 43, modified Bradshaw discloses or suggests wherein the electronic logic controller uses at least one of humidity information and pressure information based on at least one of the humidity condition and the pressure condition, respectively, in the chamber (hasegawa, para. 124). 
Claims 24, 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradshaw (US 4644664 A) in view of Hasegawa (US 20050112040 A1) and Zwingenberger (US 20090311135 A1), as applied to claim 15, and further in view of Park (US 20100011609 A1).
Regarding claim 24, Bradshaw fails to disclose a humidity sensor for sensing humidity in the chamber.  However, Park teaches a humidity sensor for sensing humidity in the chamber of a clothes dryer (para. 100).  It would have been obvious to a person skilled in the art at the time of invention to modify Bradshaw to further comprise a humidity sensor for sensing humidity in the chamber.  The motivation to combine is so that the drying conditions can be monitored and controlled, thereby providing for optimal drying of the devices.
Regarding claim 27, Bradshaw fails to disclose wherein the electronic logic controller monitors one or more sensors associated with the chamber to determine when the moisture-comprising electronic device is dry or is safe to use. However, Park teaches a humidity sensor for sensing humidity in the chamber of a clothes dryer (para. 100).  The humidity sensor informs the controller when the clothes are dried.   
It would have been obvious to a person skilled in the art at the time of invention to modify Bradshaw to further comprise a humidity sensor wherein the electronic logic controller monitors one or more sensors (e.g., humidity sensor) associated with the chamber to determine when the moisture-comprising electronic device is dry or is safe to use.  The motivation to combine is so that the drying conditions can be monitored and controlled, thereby providing for optimal drying of the devices.
Claim 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradshaw (US 4644664 A) in view of Hasegawa (US 20050112040 A1) and Zwingenberger (US 20090311135 A1), as applied to claim 15, and further in view of Park II (US 20100040213 A1).
Regarding claim 31, Bradshaw fails to disclose a screen displaying a graphical user interface.  However, Park teaches a screen displaying a graphical user interface (para. 54).  It would have been obvious to a person skilled in the art at the time of invention to modify Bradshaw to include a screen displaying a graphical user interface so that the operator can monitor the drying conditions and so that the operator can make selections to adjust the drying conditions.  The result is increased convenience.  
Claim 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradshaw (US 4644664 A) in view of Hasegawa (US 20050112040 A1) and Zwingenberger (US 20090311135 A1), as applied to claim 15, and further in view of Forker (US 20090145783 A1).
Regarding claim 32, Bradshaw fails to disclose wherein the chamber comprises beads.  However, Forker teaches the use of beads (110, Fig. 1B) to dry an electronic device.  It would have been obvious to a person skilled in the art at the time of invention to modify Bradshaw wherein the chamber comprises beads so that less heat and energy is used to dry the electronic device.  This results in a more environmentally friendly process.  
Claims 35, 38, 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradshaw (US 4644664 A) in view of Zwingenberger (US 20090311135 A1) and Ho (US 20090090022 A1).
Regarding claims 35, 42, modified Bradshaw discloses (see Bradshaw and Zwingenberger in the rejection of claim 15 for citations unless otherwise noted) a system capable of drying moisture-comprising electronic devices, comprising: 
a chamber capable of receiving a moisture-comprising mobile electronic device, wherein the moisture-comprising electronic device outputs audio in an operational state;
 a resistive heating element being configured to deliver thermal energy, via conduction, to the moisture-comprising electronic device received in the chamber, wherein the thermal energy is delivered to the moisture-comprising electronic device, via conduction, from below the moisture-comprising electronic device; and
a vacuum pump being configured to produce a negative pressure atmosphere in the chamber for at least a duration. 

Bradshaw fails to disclose:
an door for providing access to the chamber, wherein the door is positionable in a first position or a second position, wherein the first position is an open position allowing the moisture-comprising electronic device to be received in the chamber, and wherein the second position is a closed position such that the chamber is sealed and sustains the negative pressure atmosphere within the chamber;
sensor to monitor at least one of a temperature condition, a humidity condition, or a pressure condition in the chamber; 
a vent valve in communication with the chamber for venting the chamber to: substantially eliminate the negative pressure atmosphere within the chamber, and enable removal of the electronic device from the chamber via the door; and 
a system for sanitizing the moisture-comprising electronic device; and
wherein the sensor provides information for determining when the moisture-comprising electronic device is dry or is safe to use, wherein the determination of whether the moisture-comprising electronic device is dry or safe to use is based on a determination that a target temperature, humidity, or pressure condition relating to a drying operation is achieved.

Ho teaches a door (24 or 26) for providing access to the chamber, wherein the door is positionable in a first position or a second position, wherein the first position is an open position allowing the moisture-comprising electronic device to be received in the chamber, and wherein the second position is a closed position such that the chamber is sealed and sustains the negative pressure atmosphere within the chamber (para. 15).
It would have been obvious to a person skilled in the art at the time of invention to modify Bradshaw to include a door for providing access to the chamber, wherein the door is positionable in a first position or a second position, wherein the first position is an open position allowing the moisture-comprising electronic device to be received in the access to the chamber, and wherein the second position is a closed position  such that the chamber is sealed and sustains the negative pressure atmosphere within the chamber.  The motivation to include an entry is so that a wide range of differently shaped objects can be placed inside the chamber and dried.  
Ho further teaches a vent valve (paras. 15, 103) in communication with the chamber for venting the chamber to substantially eliminate the negative pressure atmosphere within the chamber (the limitation, “to substantially eliminate…”, is suggested by the reference since a vent valve is disclosed for releasing the vacuum pressure within the chamber); 
It would have been obvious to a person skilled in the art at the time of invention to modify Bradshaw to comprise a vent valve in communication with the chamber for venting the chamber to: substantially eliminate the negative pressure atmosphere within the chamber.  The vent valve would permit the chamber to quickly return to atmospheric pressure once the drying process is complete. The vent valve can also help regulate the vacuum pressure to be within a desired range conducive for drying the material.  The vent valve can also quickly cool down the drying chamber by expelling out the heat.  The vent valve can also act as a pressure safety device so that the vacuum pressure does not exceed a threshold pressure.  
The combination would also disclose wherein the vent valve would enable removal of the electronic device from the chamber via the entry (Bradshaw discloses a vacuum-sealed chamber, and the door of the chamber cannot be opened unless the chamber is vented to relieve the vacuum pressure within; see also the discussion in the rejection of claim 15 regarding this limitation).
Ho further teaches a system for sanitizing the moisture-comprising electronic device (ultraviolet energy source 70).  It would have been obvious to a person skilled in the art at the time of invention to modify Bradshaw to include a UV source for sanitizing the moisture-comprising electronic device.  The UV source would help prevent the spread of deadly germs that may cause an epidemic.  
Ho further teaches a sensor to monitor at least one of a temperature condition, a humidity condition, or a pressure condition in the chamber (para. 11); wherein the sensor provides information (e.g., temperature, humidity) for determining when the moisture-comprising object is dry or is safe to use, wherein the determination of whether the object is dry or safe to use is based on a determination that a target temperature, humidity, or pressure condition relating to a drying operation is achieved (e.g., the determination can be judged by an operator) (paras. 84, 86, 99, 102, 114).
It would have been obvious to a person skilled in the art at the time of invention to modify Bradshaw to include a sensor to monitor at least one of a temperature condition, or a pressure condition in the chamber to determine a target condition is achieved, wherein the sensor provides information (e.g., temperature) for determining when the moisture-comprising electronic device is dry or is safe to use, wherein the determination of whether the object is dry or safe to use is based on a determination that a target temperature, humidity, or pressure condition relating to a drying operation is achieved.  The motivation to combine is so that the drying process can be stopped (by an operator or controller) when the drying conditions have been met.  The result is fast optimal drying.
Regarding claim 38, Bradshaw fails to disclose at least one controller for controlling the vacuum pump, the thermal energy system, and the system for sanitizing the moisture-comprising electronic device.  
However, Ho teaches a desiccation chamber comprising a sanitizing light source (70, Fig. 2) for sanitizing the material (12); and at least one controller for controlling the vacuum pump, the heater, and the sanitizing light source (para. 90).
It would have been obvious to a person skilled in the art at the time of invention to modify Bradshaw to comprise a sanitizing light source for sanitizing the moisture-comprising electronic device; and at least one controller for controlling the pressure system, the thermal energy system, and the sanitizing light source.  The motivation to include a sanitizing light source is to help prevent the spread of deadly germs that may cause an epidemic.  The motivation to include the controller is so that the drying process can be automated and so that the process conditions can be controlled to be within desired ranges.  The result is optimal drying conditions.  
Claims 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradshaw (US 4644664 A) in view of Zwingenberger (US 20090311135 A1) and Ho (US 20090090022 A1), as applied to claim 35, and further in view of Forker (US 20090145783 A1).
Regarding claim 36, Bradshaw fails to disclose wherein the chamber comprises beads.  However, Forker teaches the use of beads (110, Fig. 1B) to dry a handset.  It would have been obvious to a person skilled in the art at the time of invention to modify Bradshaw wherein the chamber comprises beads so that less heat and energy is used to dry the handsets.  This results in a more environmentally friendly process.  
Claim 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradshaw (US 4644664 A) in view of Hasegawa (US 20050112040 A1) and Zwingenberger (US 20090311135 A1), as applied to claim 15, and further in view of Ho (US 20090090022 A1).
Regarding claim 37, Bradshaw fails to disclose a sanitizing light source for sanitizing the moisture-comprising electronic device; and at least one control system for controlling the vacuum pump, the thermal energy system, and the sanitizing light source.
However, Ho teaches a desiccation chamber comprising a sanitizing light source (70, Fig. 2) for sanitizing the material (12); and at least one controller for controlling the vacuum pump, the heater, and the sanitizing light source (para. 90).
It would have been obvious to a person skilled in the art at the time of invention to modify Bradshaw to comprise a sanitizing light source for sanitizing the moisture-comprising electronic device; and at least one controller for controlling the pressure system, the thermal energy system, and the sanitizing light source.  The motivation to include a sanitizing light source is to help prevent the spread of deadly germs that may cause an epidemic.  The motivation to include the controller is so that the drying process can be automated and so that the process conditions can be controlled to be within desired ranges.  The result is optimal drying conditions.  
Claims 39, 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradshaw (US 4644664 A) in view of Hasegawa (US 20050112040 A1), Zwingenberger (US 20090311135 A1), and Kallestad (US 20030033057 A1)
Regarding claims 39, 41, modified Bradshaw discloses (see rejection of claim 15 for citations unless otherwise noted) a self-service system for drying moisture-comprising electronic devices, comprising: 
a chamber capable of receiving a moisture-comprising electronic device, wherein the moisture-comprising electronic device outputs audio in an operational state; 
a resistive heating element being configured to deliver thermal energy, via conduction, to the moisture-comprising electronic device in the chamber, wherein the thermal energy is delivered to the moisture-comprising electronic device, via conduction, from below the moisture-comprising electronic device; 
a vacuum being configured to produce a negative pressure atmosphere within the chamber for at least a duration; 
a sensor to monitor at least one of a temperature condition, a humidity condition, or a pressure condition in the chamber;
an door for providing access to the chamber, wherein the door is positionable in a first position or a second position, wherein the first position is an open position allowing the moisture-comprising electronic device to be received in the chamber, and wherein the second position is a closed position such that the chamber is sealed and sustains the negative pressure atmosphere within the chamber; 
a vent valve in communication with the chamber for venting the chamber to: substantially eliminate the negative pressure atmosphere within the chamber, and enable removal of the electronic device from the chamber via the door; and 
an electronic logic controller for activating the system to initiate a drying operation for the moisture-comprising electronic device.
wherein the sensor provides information for determining when the moisture-comprising electronic device is dry or is safe to use, wherein the determining of when the moisture-comprising electronic device is dry or safe to use is based on determining a target humidity or moisture-related condition relating to the drying operation is achieved.

Modified Bradshaw fails to disclose:
wherein the electronic logic controller is activated upon authorization of data associated with a user of the system.  
Kallestad teaches a grain aeration system comprising a controller for activating the self-service system to initiate a drying operation upon authorization of data associated with a user of the self-service system (paras. 65, 66).  
It would have been obvious to a person skilled in the art at the time of invention to modify Bradshaw wherein the electronic logic controller is activated upon authorization of data associated with a user of the system. The motivation to combine is so that configurable settings related to the drying process are linked to the user.  The user can log in to the system, access the particular drying protocol, and then initiate the drying process based on the drying protocol.  
Claim 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradshaw (US 4644664 A) in view of Hasegawa (US 20050112040 A1), Zwingenberger (US 20090311135 A1), and Kallestad (US 20030033057 A1), as applied to claim 39, and further in view of Park (US 20100011609 A1).
Regarding claim 40, modified Bradshaw discloses wherein the sensor provides second information for to initiating determination of whether the drying operation of the moisture-comprising electronic device is completed, and wherein the moisture-comprising electronic device is dry or safe to use upon completion of the drying operation (see Zwingenberger in the rejection of claim 15).
However, Park teaches a humidity sensor providing information (e.g., humidity data) for initiating determination of whether the drying operation is complete (para. 100).
It would have been obvious to a person skilled in the art at the time of invention to modify Bradshaw wherein the sensors provide second information (e.g., humidity information) for initiating determination of whether the drying operation of the moisture-comprising electronic device is completed, wherein the moisture-comprising electronic device is dry or safe to use upon completion of the drying.  The motivation to combine is so that humidity data can be monitored throughout the process, and the process can be controlled based on the data.  The operator can then determine if the device is dry based on the humidity data.

Response to Arguments
Applicant's arguments filed 10/7/2022 have been fully considered but they are not persuasive.  For a response to Applicant’s remarks, please see the rejection of claim 15 discussing how the limitation, “wherein the determining of when the moisture-comprising electronic device is dry or safe to use is based on determining a target temperature, humidity, or pressure condition relating to the drying operation is achieved”, is examined.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762